Citation Nr: 1738955	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-30 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disorder (COPD) and sleep apnea, to include as due to asbestos exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This matter was previously remanded by the Board for additional development in February 2017.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran set forth a new theory of entitlement in the October 2016 hearing transcript, namely the assertion that he has experienced respiratory symptoms since service, specifically shortness of breath.  This theory was not considered by the June 2014 VA examiner.  The earliest record of shortness of breath is a July 2008 private treatment record, which notes dyspnea for two days, and a history of prior episodes.  This record indicates that the Veteran is followed for this issue at VA.  
Upon remand, a supplemental opinion should be requested that considers the Veteran's competent statements of episodes of dyspnea since service.  

An attempt should also be made to obtain VA treatment records from prior to June 20, 2009.   See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all providers of medical treatment (private and/or VA) for any respiratory disability, to include dyspnea, prior to June 20, 2009.  Request records of the Veteran's treatment from all identified private and VA Medical Centers in Indiana, prior to June 20, 2009, not already of record.  Please note that a July 2008 treatment note from a private treatment provider in Indiana indicates that the Veteran was followed by VA for dyspnea.  If records from earlier than June 20, 2009, cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to the June 2014 examiner, or another appropriate VA clinician.  After reviewing the claims file, provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dyspnea was caused by his active military service, to include exposure to asbestos when cleaning pipes?  The examiner is to respond to the Veteran's testimony in his October 2016 hearing that he has experienced shortness of breath since service.  A July 2008 private treatment note indicates dyspnea for two days, and a history of prior episodes.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his active military service, to include exposure to asbestos when cleaning pipes?

Any opinion must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




